Title: To Alexander Hamilton from Tench Coxe, 5[–9] March 1790
From: Coxe, Tench
To: Hamilton, Alexander


Phila. March 5th. [–9] 1790
Dear Sir

I observe that your report upon the public debt contains some intimations of an intention of establishing a national Bank, and I learn from other gentlemen at New York that something of the kind is proposed. I do not know any of the outlines of the plan but think it may be useful to lay before you the enclosed paper which was published here during the contest concerning our Bank. It was my first attempt in print, and being written at a moment of violent altercation, it was my study to render it temperate & informing. A friend of mine who happend to take a copy of it with him to England informed me that he had conversed upon it with several directors of the Bank of England and with Doctor Price and some other political Arithmeticians & Oconomists, whose manner of speaking of it has induced me to think it may be worth your perusal. There are little strokes in it, which will be thought little of, when you remember it was first printed anonymously in the public papers. As those heats, which were created in Pennsylvania by the deprivation of the Bank of their Charter have gone off, and as there are in office at New York gentlemen from this State who espoused the different sides I take the liberty particularly to request that the perusal of this paper may at this time be confined entirely to yourself.
I find more difficulty like to arise in the minds of the Members about the state Debts than any other part of your report, as far as I can judge from my letters. All the public creditors here are against the Assumption. Those of the Continent because it will encrease the sum among the owners of wch. the federal revenues are to be divided: & those of the state because they would rather take the chance with her than with the Union. It is unpleasing to our antis because they say we will produce the old demon, consolidation, wch. they raised up as a bugbear to prevent the Adoption of the constitution. Many of the fedsts. & principal country gentlemen do not like it because we owe so little as a state, & possess federal securities to a greater amount. My argument with them all is that the revolution of 1789, for as such I view it, was intended to settle a great number of public difficulties—that this was among them—and that it then was & is now evident that concessions of particular advantages would be necessary to enable us to surmount those difficulties—that this is one of the very few which Pennsylvania, New Yk and other states having small separate Debts can be called upon to make—that an expensive & uncertain administration of our finances must be the Consequence of fourteen systems of revenue, and therefore that we ought to consent to the assumption.
Mr. Brown, who takes this has requested me to mention him to you. I believe I may venture to say no man has shewn more spirit in support of the Constitution, or suffered more in its cause. He is certainly capable in his branch, and his paper is resorted to by several of our first literary & political Characters. With a little aid it might be rendered subservient to every honest purpose public or private, and I cannot say I think either of our other daily papers devoted either to the cause of good government or of good men. You must make great Allowances however, Sir, for what I might say in favor of Mr. Brown for I feel gratitude towards a man that voluntarily exerted himself to stem that torrent of abuse which my activity to carry the adoption of the f. Constitution & the reform of our state constitution occasioned to be poured upon me from one of our presses.
I again notice to you the low rate of exchange here, which may be bought in large Sums for Cash at 12 & 13 ⅌ Cent discount or 145 to 147 ⅌ Cent. It is an interesting fact on your department—& I think it may also be useful to you to observe that one half the crop of Pennsa. of wheat & nearly all the corn remain to be exported. I mention this because I observe a little address to the Prest. of the U.S. in which a request is made that an Embargo may be laid. I believe the wheat crops of the southern & northern grain states however, are in a much greater degree exported than ours. Pennsa. had a very large one, but they I believe were all short in winter grain. In the enclosed paper you will find something to this point under the Phila. head.
I have made my report on Gunpowder & cannon to the Board of Manufs. but, having recd. an injury in my ankle, have not been at any late meeting or able to pay any further Attention to the business—
I have the honor to be with very great respect, dear Sir   Your most obedt. hum servt.
Tench Coxe

9th. Exche. will not command Cash today 145 ⅌ Cent.

